Citation Nr: 1712345	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  13-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back condition, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cornish,  Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran was in active service from April 1956 to April 1960 and from January 1961 to January 1977.  He was in the Air Force. 

This matter is on appeal from a May 2010 rating decision that denied entitlement to service connection for a back condition.  The rating decision was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board initially considered this appeal in September 2014.  At that time, the Board reopened the claim and remanded it for further development.  The Board denied service connection in an October 2015 decision.  The Veteran appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted a Joint Motion for Remand (JMR) and remanded the appeal to the Board for compliance with instructions provided in the Joint Motion.  In August 2016, the Board remanded the claim for development consistent with the JMR.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative disc disease.

2. The Veteran was diagnosed multiple times with back strain and muscle spasms in service.

3. Symptoms of a back condition were present in service and continuous after service.


CONCLUSION OF LAW

The criteria for service connection for back condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107, 7104, 7107(a)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 20.900(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the Board is granting the claim for service connection for degenerative disc disease of the spine, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Service Connection Legal Authority

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering the competency of lay evidence, the Board must determine on a case by case basis whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

For certain diseases listed in 38 C.F.R. § 3.309(a), there is a presumption of service connection.  In this case, the Veteran has been diagnosed with degenerative disc disease - a form of arthritis - and qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  For a chronic disease such as degenerative disc disease, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. 

For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Id.  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including degenerative disc disease, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection for Back Condition (DDD)

The Veteran contends he injured his back in service by lifting heavy equipment and carrying weapons.  The Board notes the Veteran's back condition affects both the thoracic and lumbar areas of the spine.  Both areas of the spine have been evaluated for medical treatment.  The Veteran has a current diagnosis of degenerative disc disease/degenerative arthritis of the spine.  The Board notes the Veteran also has a current diagnosis of rheumatoid arthritis (RA) but, according to treatment records this condition mainly affects the joints in the Veteran's hands and wrists.

The Veteran was evaluated and treated from November 1964 to December 1971 for back problems.  The Veteran's back pain began in the lumbar area and was diagnosed as an acute back strain.  The Veteran continued to have back pain and muscle spasms in the mid thoracic spine down to the lumbar spine.  

The Veteran had VA examinations in April 2010, December 2014, and August 2015.  The examiners concluded the Veteran did not have a back disability that was chronic in service.  Since there is doubt regarding the chronicity of the Veteran's condition, his claim will be analyzed under a theory of continuity of symptomatology.

The Board finds the Veteran's claim for service connection is substantiated under a theory of continuity of symptomatology.  The Veteran first sought treatment for severe back pain with muscle spasms in the lumbar region in November 1964.  The Veteran was diagnosed with acute back strain.  The Veteran was seen again in May 1969 for muscle spasm located in the mid back on the left side.  In April 1971 the Veteran was seen twice for back pain and spasms in the thoracic area of the spine.  The treatment options included a prescription for Valium and heat application.  He was put on light duty at the end of April 1971 with restrictions on lifting, carrying, and pushing.  This light duty assignment was in effect until mid-May 1971.  The Veteran's PUHLES profile value for physical stamina changed from a 1 to a temporary 3 at this time.  See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In May 1971 the Veteran had complaints of mid thoracic spine spasms and pain.  The Veteran injured his back shoveling snow in December 1971.  The Veteran was assessed as having an acute lumbar strain.  By January 1973 the Veteran's PUHLES physical stamina score returned to one without any defects listed.  All restrictions on duty were removed at this point.  The Veteran underwent two military examinations towards the end of service.  An April 1974 exam did not list any abnormalities of the spine.  The results from the Veteran's July 1976 retirement exam were the same.  The Veteran retired from service with PUHLES profile value of 1 in all areas.      

The Board finds the Veteran experienced continuous symptoms in the same area of his back and received treatment after service.  The Veteran was evaluated and treated multiple times in the mid-90s into the 2000s.  

In an April 1995 treatment note, the physician noted the Veteran experienced increased pain in his joints that went on for several days.  The Veteran was treated with Prednisone.  There is another treatment note from late April 1995 that specifically addressed an increase in back pain.  The Veteran was prescribed Prednisone, Tylenol, and Skelaxin.  

A treatment note from May 1995 states the Veteran reported seeing a chiropractor around 1989 for treatment.  According to the May 1995 treatment note, the Veteran experienced stomach problems that would cause back pain.  The Veteran reported that the chiropractor treated the area below the scapula, mid to upper back and it helped to relieve his symptoms.  The Board notes the Veteran was later diagnosed, with a peptic ulcer.  The treatment from this chiropractor, Dr. M. B., has been the focus of previous Board remands.  The RO attempted to get records from Dr. M. B. from 1995 and after and again for dates prior to 1995.  The RO attempts returned without results for treatment dates after 1995.  The Veteran's statements to a May 1995 treating doctor explain the confusion over the date in which he saw the chiropractor.  This May 1995 treatment note is sufficient to describe what the Veteran was evaluated for and provides an estimate of the time period.  The Veteran reported observable symptoms he had such as pain which he is competent to describe.  The Board finds the Veteran's report of his treatment credible.  The Veteran was seen in May 1995 for painful joints on the left side.  The Veteran reported that his symptoms began as far back as the winter of 1994.  The Veteran stated his joint pain began again after he had to put a chain on the bus he was driving in an ice storm.  The Veteran stated he noticed his joint problems got worse in March 1995.  An October 1997 treatment note indicated the Veteran had tenderness in his joints.  A March 2000 treatment note indicated the Veteran was having problems with osteoarthritis.  The Veteran complained of aches in joints other than the ones in the hand.  During an April 2009 checkup, the Veteran complained of a dull pain in his lower back.  The physical examination revealed tenderness upon palpation and a positive straight leg lift test.  An x-ray report from the same day showed mild degenerative changes, moderate multi-level hypertrophic facet arthropathy, and spinous process abutment sclerosis.  

The Veteran had recent VA examinations in April 2010, December 2014, and August 2015.  The record also contains an addendum opinion from an orthopedic surgeon in September 2016.  Each VA examination noted the Veteran's degenerative disc disease and limited range of motion. Despite the Veteran's current back condition and incidents of back strain noted in service, the examiners provided unfavorable nexus opinions.  The examiners attributed the development of degenerative disc disease to age, rheumatoid arthritis, and post-service occupation. The addendum explained that the Veteran had spasms and lumbar strains in service which were treated conservatively and there was no evidence in change of duty status or anything suggesting ongoing back problems.  While the surgeon indicated it was plausible that the post traumatic arthritis set in many years after an injury the rate is around 10 percent and was typically associated with more sever injuries and not strains.  More likely the veteran's arthritis developed from weight, his job of driving a bus, rheumatoid arthritis and gout. 

The Board finds the VA examiners' opinions less probative because they made only vague references to the Veteran's treatment post service if any reference at all.  The VA examiner's medical opinion is a medical conclusion that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board, however, is not obligated to accept a physician's opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  The examiners made a general note that the Veteran was treated by chiropractor in the 1990s but relied heavily on the lack of treatment records post service in their rationale.  The Veteran's chiropractor treatment notes have not been obtained but there is a reference to this treatment in the Veteran's other treating physician notes.  As mentioned above, the VA examiners missed several treatment records in the mid-1990s indicating continuing back problems and treatment.  The Board also finds the addendum opinion less probative because the examiner opined that the Veteran's degenerative disc disease was related to his rheumatoid arthritis condition.  The Veteran's treating physician made a distinction between the Veteran's rheumatoid arthritis and other joint pain.  The Veteran's rheumatoid arthritis is noted as affecting the joints in the hands and wrist.  The treating physician notes show several instances where the Veteran's joint pain in his hands and wrists were stable and back pain was noted as getting worse.  In a March 2000 treatment note, Dr. P.E.J. opined that the aches the Veteran reported were likely due to osteoarthritis rather than rheumatoid arthritis.  Furthermore, the surgeon in 2016 cited to a lack of change in duty status, but as outlined above, the Veteran was placed on limited duty.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board finds service connection for a back condition has been established on the basis of continuity of symptomatology of a chronic disease.  The Veteran was evaluated throughout service for back strains or muscle spasms in the mid to lower back.  At least one injury was severe enough to result in the Veteran being placed on limited profile.  The Veteran has reported continuous back pain since service.  While there are gaps in the treatment records, the Veteran has been consistent in reporting pain.  For example, although the March 1977 VA examination did not diagnose a back condition, it reflects the Veteran reported frequent low back pain which he felt as muscle spasms.  In this regard, symptoms and not treatment are the essence of any evidence of continuity of symptomatology. Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The continuation of the Veteran's symptoms establishes a link between his back condition and the back injuries noted in service.  Accordingly, the Board finds service connection is warranted.  


ORDER

Entitlement to service connection for a back condition, to include degenerative disc disease is granted. 



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


